DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.

Response to Arguments
3.	Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive.
Issues raised by the Applicant:
a) On page 3 lines 1-3 of the Remarks, the Applicant argues that Moriai, Hoang in view of Hsiao fails to teach or suggest a pluggable electronic device as now recited in claim 1 when the claimed invention is taken as a whole.

 
	The Examiner’s position:
	a)  The Examiner respectfully disagrees with the Applicant.  See below rejection of claim 1 concerning the newly added limitations.
b)  The Examiner respectfully disagrees with the Applicant.  It appears that the Applicant approaches the teaching of each reference individually.  The modification resulted from D1 in view of D2/D3/D4, as explained in below claim rejection, also teaches the first and second surfaces and the enclosed cavity are part of the unitary structure.
  
Claim Objections
4.	Claim 1 is objected to because of the following informalities: in claim 1, line 14,  “the” should be inserted before “second heat dissipating plate”.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 7-8, 10-14, 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Moriai et al. U.S. Pub. 2011/0273834 (hereinafter D1) in view of Hoang U.S. Patent 8,784,125 (hereinafter D2) and in further view of Hsiao U.S. Pub. 2016/0088769 (hereinafter D3) and in further view of Mongia et al. U.S. Pub. 2009/0323276 (hereinafter D4).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 1, D1 teaches a pluggable electronic device (shown in figure 12), comprising: 
a base (9; figure 12), made of a metal material (see par [0038]; “The top cover 1 and the bottom housing 9 are formed of a metal material such as aluminum or iron”); 
a heat source module (3; figure 12), disposed at the base; and 

wherein the base (9) comprises a side surface portion (lateral portion of 9; see figure 17), the side surface portion defines an accommodating space (space inside 9; figure 12), and the heat source module (3) is accommodated in the accommodating space; and wherein the upper cover (1) further comprises, as part a unitary structure, a bent lug portion (see label in above figure 12) that is combinable (see figure 12) with the side surface portion.  

However, D1 does not teach that the upper cover comprising an enclosed cavity and an operating fluid cyclically performing evaporation and condensation in the enclosed cavity.  D1, instead, teaches a heat dissipating plate (11; figure 12) in the base.

D2, in the same field of endeavor, teaches a pluggable electronic device, which comprises heat dissipating plates (220 and 240; figures 1-2) positioned on top and bottom, respectively, of a heat source module (130; figures 1-2).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide another heat dissipating plate positioned in the upper cover of D1, as suggested by D2, to enhance heat dissipating capability in said electronic device.

comprising an enclosed cavity and an operating fluid cyclically performing evaporation and condensation in the enclosed cavity

D3, in the same field of endeavor, teaches an electronic device, which suggests an enclosed cavity (250; figures 4-5) and an operating fluid cyclically performing evaporation and condensation (see figure 5) in the enclosed cavity of an electronic device.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify or substitute the upper heat dissipating plate of D1/D2 with a plate having an enclosed cavity and an operating fluid cyclically performing evaporation and condensation in the enclosed cavity, as suggested in figures 4-5 of D3, for further optimizing heat dissipation.

However, D1 in view of D2/D3 does not teach that the upper cover comprising a first surface, a second surface opposite to the first surface, an enclosed cavity between the first and second surfaces, and an operating fluid cyclically performing evaporation and condensation in the enclosed cavity, wherein the first and second surfaces are substantially planar.

integrated/molded/embedded in a heat spreader plate (106; figure 1; see par [0017]) having an first (upper surface of plate 106; figure 1) and a second (lower surface of 106; figure 1) surfaces being substantially planar.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the upper cover of the electronic device of D1/D2/D3, such that the upper cover would comprise a first surface, a second surface opposite to the first surface, an enclosed cavity between the first and second surfaces, and an operating fluid cyclically performing evaporation and condensation in the enclosed cavity, wherein the first and second surfaces are substantially planar, as suggested by D4, to further optimize the internal accommodating space and size of said electronic device.

However, D1 does not teach that the base comprises a channel; 
a hot tube disposed in the channel.

D3 also suggests that the base comprises a channel (432; figure 7) in which a hot tube (150; figure 7) is accommodated.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide the base of 

D1/D2/D3 also teach a first heat dissipating plate (11; figure 12 of D1) disposed covering the hot tube (after the above modification including a hot tube); 
the heat source module (3; figure 12 of D1), disposed above the first heat dissipating plate (11).

	However, D1 does not teach a second heat dissipating plate disposed covering the heat source module;
…such that the hot tube, the first heat dissipating plate, heat source module, and the second heat dissipating plate are accommodated in the accommodating space.
Note: the claimed “first heat dissipating plate” = “first heat dissipating member 40” as supported in the specification.  The claimed “second heat dissipating plate” = “second heat dissipating member 50” as supported in the specification.

D3 further suggests a second heat dissipating plate (130; figure 6) disposed covering a heat source module (142, 144 or 146; figure 6) to reinforce a heat transmission mechanism between the two.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a second heat dissipating plate disposed between the upper cover and the heat source module of D1/D2/D3, as further suggested by D3, to reinforce a heat transmission mechanism hot tube, the first heat dissipating plate, heat source module, and the second heat dissipating plate would be accommodated in the accommodating space of D1.
  
Regarding claim 7, D1 in view of D2/D3/D4 also teaches the pluggable electronic device according to claim 1, wherein the base comprises a lower surface portion (the bottom surface of 9; figure 12 of D1) and a side surface portion (side portion of 9; figure 12 of D1), and the side surface portion is located at a periphery (see figure 12) of the lower surface portion to define the accommodating space, and the heat source module is accommodated in the accommodating space (see figure 12).  

Regarding claim 8, D1 in view of D2/D3/D4 also teaches the pluggable electronic device according to claim 7, wherein the upper cover (1; figure 12 of D1) comprises a covering surface portion (the top portion of 1; figure 12 of D1) that substantially overlaps the enclosed cavity and is accommodated in the accommodating space and covers the heat source module (3; see figure 12 of D1).  

However, D1 does not specifically teach that the upper cover is made of copper.

D2, in the same field of endeavor, suggests the use of copper (see column 4, lines 42-48 of D2) as a heat dissipating material for a heat dissipating plate (210 and 240; figure 2 of D2) since copper has high thermal conductivity (see column 4, lines 42-48 of D2).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further use copper as the material for the upper cover of D1, as suggested by D2, to optimize heat dissipating capacity due to the high thermal conductivity of copper material.

Regarding claim 10, D1 in view of D2/D3/D4 also teaches the pluggable electronic device according to claim 7, wherein the side surface portion further comprises a combining recess (see label in above figure 12 of D1), the bent lug portion is disposed at an edge (see figure 12 of D1) of the upper cover (1) forming the enclosed cavity, an included angle (see figure 12 of D1) is formed between a periphery (see figure 12 of D1) of the bent lug portion located at the covering surface portion, and the bent lug portion protrudes from the upper cover and is accommodated in the combining recess so as to combine the bent lug portion with the side surface portion (see figure 12 of D1).  

Regarding claim 11, D1 teaches a heat dissipating housing (1 + 9; figure 12), for accommodating a heat source (3; figure 12), comprising: 
a base (9; figure 12), made of a metal material (see par [0038]; “The top cover 1 and the bottom housing 9 are formed of a metal material such as aluminum or iron”); and 
an upper cover (1; figure 12), covering the heat source module and connected to the base; wherein the base (9) comprises a side surface portion (side of base 9), the as part a unitary structure, a bent lug portion (see label in above figure 12) that is combinable with the side surface portion. 
 
However, D1 does not teach that the upper cover comprising an enclosed cavity and an operating fluid cyclically performing evaporation and condensation in the enclosed cavity.  D1, instead, teaches a heat dissipating plate (11; figure 12) in the base.

D2, in the same field of endeavor, teaches a pluggable electronic device, which comprises heat dissipating plates (220 and 240; figures 1-2) positioned on top and bottom, respectively, of a heat source module (130; figures 1-2).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide another heat dissipating plate positioned in the upper cover of D1, as suggested by D2, to enhance heat dissipating capability in said electronic device.

However, D1 in view of D2 does not teach the upper cover comprising an enclosed cavity and an operating fluid cyclically performing evaporation and condensation in the enclosed cavity

an enclosed cavity (250; figures 4-5) and an operating fluid cyclically performing evaporation and condensation (see figure 5) in the enclosed cavity of an electronic device.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify or substitute the upper heat dissipating plate of D1/D2 with a plate having an enclosed cavity and an operating fluid cyclically performing evaporation and condensation in the enclosed cavity, as suggested in figures 4-5 of D3, for further optimizing heat dissipation.

However, D1 in view of D2/D3 does not teach that the upper cover comprising a first surface, a second surface opposite to the first surface, an enclosed cavity between the first and second surfaces, and an operating fluid cyclically performing evaporation and condensation in the enclosed cavity, wherein the first and second surfaces are substantially planar.

D4, in the same field of endeavor, further discloses a heat spreading/dissipating application in fluid evaporation/condensation pipes (108; figure 1; see par [0017] and [0020]), wherein the heat pipes are fully integrated/molded/embedded in a heat spreader plate (106; figure 1; see par [0017]) having an first (upper surface of plate 106; 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the upper cover of the electronic device of D1/D2/D3, such that the upper cover would comprise a first surface, a second surface opposite to the first surface, an enclosed cavity between the first and second surfaces, and an operating fluid cyclically performing evaporation and condensation in the enclosed cavity, wherein the first and second surfaces are substantially planar, as suggested by D4, to further optimize the internal accommodating space and size of said electronic device.

However, D1 does not teach that the base comprises a channel; 
a hot tube disposed in the channel.

D3 also suggests that the base comprises a channel (432; figure 7) in which a hot tube (150; figure 7) is accommodated.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide the base of D1/D2/D3 with a channel for accommodating a hot tube, as further suggested by D3, for optimizing heat dissipating capacity and optimizing interior space.

D1/D2/D3 also teach a first heat dissipating plate (11; figure 12 of D1) disposed covering the hot tube (after the above modification including a hot tube); 

	However, D1 does not teach a second heat dissipating plate disposed above the first heat dissipating plate, wherein the first and second heat dissipating plates are arranged to receive the heat source module therebetween;
…such that the hot tube, the first heat dissipating plate, heat source module, and the second heat dissipating plate are accommodated in the accommodating space.
Note: the claimed “first heat dissipating plate” = “first heat dissipating member 40” as supported in the specification.  The claimed “second heat dissipating plate” = “second heat dissipating member 50” as supported in the specification.

D3 further suggests a second heat dissipating plate (130; figure 6) disposed covering a heat source module (142, 144 or 146; figure 6) to reinforce a heat transmission mechanism between the two.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a second heat dissipating plate disposed between the upper cover and the heat source module of D1/D2/D3, as further suggested by D3, to reinforce a heat transmission/dissipation mechanism between the two and …such that the first and second heat dissipating plates would be arranged to receive the heat source module therebetween and the hot tube, the first heat dissipating plate, heat source module, and the second heat dissipating plate would be accommodated in the accommodating space of D1.
  
Regarding claim 12, D1 in view of D2/D3/D4 also teaches the pluggable electronic device according to claim 13, wherein the base comprises a lower surface portion (the bottom surface of 9; figure 12 of D1), and the side surface portion is located at a periphery (see figure 12 of D1) of the lower surface portion to further define the accommodating space.  

Regarding claim 13, D1 in view of D2/D3/D4 also teaches the pluggable electronic device according to claim 11, wherein the upper cover (1) comprises a covering surface portion (the top portion of 1), that substantially overlaps the enclosed cavity and is accommodated in the accommodating space and covers the heat source module. 

However, D1 does not specifically teach that the upper cover is made of copper.

D2, in the same field of endeavor, suggests the use of copper (see column 4, lines 42-48 of D2) as a heat dissipating material for a heat dissipating plate (210 and 240; figure 2 of D2) since copper has high thermal conductivity (see column 4, lines 42-48 of D2).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further use copper as the material for the upper cover of D1, as suggested by D2, to optimize heat dissipating capacity due to the high thermal conductivity of copper material.

Regarding claim 14, D1 in view of D2/D3/D4 also teaches the pluggable electronic device according to claim 12, wherein the side surface portion further comprises a combining recess (see label in above figure 12 of D1), the bent lug portion is disposed at an edge (see figure 12 of D1) of the upper cover forming the enclosed cavity, an included angle (see figure 12 of D1) is formed between a periphery of the bent lug portion located at the covering surface portion, and the bent lug portion protrudes from the upper cover and is accommodated in the combining recess so as to combine the bent lug portion with the side surface portion.  

Regarding claim 20, D1 in view of D2/D3/D4 also teaches the pluggable electronic device according to claim 13, wherein the upper cover (1; figure 12 of D1) comprises a covering surface portion (the top portion of 1; figure 12 of D1), and the covering surface portion substantially overlaps the enclosed cavity and is accommodated in the accommodating space and covers the heat source module (3; see figure 12 of D1).  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 22, D1 teaches a heat dissipating housing, for accommodating a heat source (3; figure 12), comprising: 
a base (9; figure 12), made of a metal material (see par [0038]; “The top cover 1 and the bottom housing 9 are formed of a metal material such as aluminum or iron”), carrying the heat source; and 

wherein the base (9) comprises a side surface portion (lateral portion of 9; see figure 17), the side surface portion defines an accommodating space (space inside 9; figure 12), and the heat source module is accommodated in the accommodating space; and wherein the upper cover further comprises a bent lug portion (see label in above figure 12) that is combinable with the side surface portion;

However, D1 does not teach that the upper cover comprising an enclosed cavity and an operating fluid cyclically performing evaporation and condensation in the enclosed cavity such that the bent lug, the first and second surfaces, and the enclosed cavity are part of a unitary structure.
  D1, instead, teaches a heat dissipating plate (11; figure 12) in the base.

D2, in the same field of endeavor, teaches a pluggable electronic device, which comprises heat dissipating plates (220 and 240; figures 1-2) positioned on top and bottom, respectively, of a heat source module (130; figures 1-2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide another heat dissipating plate positioned in the upper cover of D1, as suggested by D2, to enhance heat dissipating capability in said electronic device.

However, D1 in view of D2 does not teach the upper cover comprising an enclosed cavity and an operating fluid cyclically performing evaporation and condensation in the enclosed cavity

D3, in the same field of endeavor, teaches an electronic device, which suggests an enclosed cavity (250; figures 4-5) and an operating fluid cyclically performing evaporation and condensation (see figure 5) in the enclosed cavity of an electronic device.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify or substitute the upper heat dissipating plate of D1/D2 with a plate having an enclosed cavity and an operating fluid cyclically performing evaporation and condensation in the enclosed cavity, as suggested in figures 4-5 of D3, for further optimizing heat dissipation such that the bent lug, the first and second surfaces, and the enclosed cavity would be part of a unitary structure.

However, D1 in view of D2/D3 does not teach that the upper cover comprising a first surface, a second surface opposite to the first surface, an enclosed cavity between the first and second surfaces, and an operating fluid cyclically performing evaporation and condensation in the enclosed cavity, wherein the first and second surfaces are substantially planar.

D4, in the same field of endeavor, further discloses a heat spreading/dissipating application in fluid evaporation/condensation pipes (108; figure 1; see par [0017] and [0020]), wherein the heat pipes are fully integrated/molded/embedded in a heat spreader plate (106; figure 1; see par [0017]) having an first (upper surface of plate 106; figure 1) and a second (lower surface of 106; figure 1) surfaces being substantially planar.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the upper cover of the electronic device of D1/D2/D3, such that the upper cover would comprise a first surface, a second surface opposite to the first surface, an enclosed cavity between the first and second surfaces, and an operating fluid cyclically performing evaporation and condensation in the enclosed cavity, wherein the first and second surfaces are substantially planar, as suggested by D4, to further optimize the internal accommodating space and size of said electronic device.

However, D1 does not specifically teach that the upper cover is made of copper.

D2, in the same field of endeavor, suggests the use of copper (see column 4, lines 42-48 of D2) as a heat dissipating material for a heat dissipating plate (210 and 240; figure 2 of D2) since copper has high thermal conductivity (see column 4, lines 42-48 of D2).



Regarding claim 23, the modification resulted from D1 in view of D2/D3/D4, as explained in above claim 1’s rejection, also teaches the first and second surfaces and the enclosed cavity are part of the unitary structure.

Regarding claim 24, the modification resulted from D1 in view of D2/D3/D4, as explained in above claim 11’s rejection, also teaches the first and second surfaces and the enclosed cavity are part of the unitary structure.

					Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG Q DANG/
Examiner, Art Unit 2835   

/JAMES WU/Primary Examiner, Art Unit 2841